DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12, 14-15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because “the area of the first spray” (page 3, line 2 of Response of 7/5/2012), lacks positive antecedent basis.  Additionally, lines 9-10 of page 3 should be amended to “the second gas cluster treatment stage comprises: (i) after the first gas cluster treatment stage”, for proper antecedent basis.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-12, 14-15, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US2008/0213978), as evidenced by Wikipedia (Vacuum, pages 1-14, 8/31/17), Yin et al. (5865901) and further in view of Rose et al. (5967156).  
 	 Re claims 1 and 11, Henry et al. teach a method for cleaning a wafer comprising receiving a wafer in a vacuum chamber (paragraph 75) comprising a gas expansion component (22) having an inlet and an outlet.  Henry et al. further teach supplying to the fluid expansion component, a gas mixture (paragraph 62) comprising a pressure less than 800psig (20psig to 900psig); and a temperature that is in the range of from 70-200K and/or a temperature of less than 273K. Paragraph 60 teaches the cryogenic aerosol comprising liquid carbon dioxide, argon or nitrogen. Paragraph 62 teaches -190F (149K) to -300F (88K).   Henry et al. teach expanding the fluid mixture into the vacuum process chamber and thru the outlet 22, such that the expanded cryogenic aerosol generates solid particles of a specified and desired size and energy to effectively clean the debris off of the wafer surface (paragraphs 27, 28, 60). In reference to cooling and pressurization, refer to paragraphs 60 and 62 of Henry et al.  Re claim 1, the claim has been amended to include a first fluid or fluid mixture comprising less than 1 volume percent of a liquid phase and less than 1 weight percent of a liquid phase.  The limitations of less than 1 volume percent or less than 1 weight percent of a liquid phase, reads broadly as the first fluid being gaseous, and therefore, the limitations are met since Henry et al. teach supplying a pressurized gas.  
 In reference to the limitations of a spray of gas clusters, the limitations are met since Henry et al. teach solid aerosol particles.  Specifically, aerosol is a suspension of particles dispersed in air or gas.  Henry et al. teach using a pressurized gas, therefore aerosol particles read on applicant’s claim of a spray of gas clusters.  Additionally, the examiner argues that since Henry et al. teach the same conditions of temperature and pressure and expansion of a fluid mixture comprising nitrogen, the skilled artisan, absent a showing of criticality and/or unexpected results, would reasonably expect gas clusters to be formed since the prior art is performing the same steps as the instantly claimed invention.   
 The limitations directed to a second fluid or second fluid mixture are met since paragraph 37 of Henry et al. teach that cleaning of the substrate includes a plurality of cryogenic nozzles positioned at various locations and having various flow rates, wherein the nozzles can be low power (i.e. low flow) or high power in order to effectively remove debris from the substrate surface (paragraphs 37-38, 40).  
Henry teaches providing the gas mixture into the processing chamber thru the gas expansion component such that at least a portion of the gas mixture will contact the wafer, the process chamber being maintained at a chamber pressure of 35 Torr or less since Henry et al. teach the system operating under vacuum conditions.  It is well known in the art that vacuum conditions are within the range of 0-less than 760 torr, as evidenced on page 5 by Wikipedia. 
Henry et al., as evidenced by Wikipedia, teaches the invention substantially as claimed with the exception of a maintaining the fluid mixture under a second group of processing conditions to remove a second plurality of objects from the microelectronic substrate.  
	Yin et al. teach cleaning a wafer surface. In col. 2, Yin et al. teach it is conventional to clean the wafer using cryogenic aerosol cleaning (lines 35+).  Yin et al. teach providing a substrate, particle mapping of the substrate surface, analyzing the particles present on the surface, and based on the particle mapping information, adjusting a processing parameter of the nozzle to dispense the cleaning agent to effectively clean and remove the particles on the substrate surface (Fig. 3).   Various parameters can be adjusted and controlled, including the output diameter of the nozzle, the angle, the velocity and pressure of the stream, the distance between the substrate and the nozzle, as well as the pulsating action of the stream (col. 3, lines 50-65, col.6, lines 50-60).  In Fig. 2, and col. 40-55, Yin et al. teach removing various particles 11, and 11’ from the substrate surface by locating at least one contaminant substance positioned on the substrate and adjusting processing parameters of the nozzle and/or substrate to remove the particle.  In reference to the limitations of a second group of conditions to remove a second plurality of objects, the limitations are met by Yin et al. since the data mapping of the contaminants present on the substrate is used to adjust the processing parameters of the nozzle and the substrate for each contaminant present and therefore the processing conditions will change because the contaminants vary in size and location on the substrate surface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Henry et al. to include maintaining the fluid mixture under a second set of processing conditions, as taught by Yin et al. in order to effectively remove particles from the substrate surface. 
	Re claims 1 and 9, Henry et al. as evidenced by Wikipedia, fail to teach a faster flow rate to remove smaller objects on the substrate surface. However, Yin et al. teach in col. 2, lines 50-60 that greater velocities are needed to remove smaller particles as compared to larger particles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Henry et al. to include higher velocities, as taught by Yin et al., in order to effectively remove smaller particles as compared to larger particles.  
Re claim 1, in reference of the gap distance in the range of 2-100mm from the substrate, refer to paragraph 65 which teaches 0.1mm to several inches above the surface.  The examiner argues that “several inches” reads on at least two inches, which is equivalent to 50.8mm, within applicant’s claimed range.    
	Henry et al. in view of Wikipedia and Yin et al. teach the invention substantially as claimed; specifically, Henry et al. teach rotational or translational movement of the substrate. Paragraphs 76 and 78 of Henry et al. teaches that the substrate movement can be linearly, rotating or translational.  However, Henry et al. in view of Wikipedia and Yin et al. fail to teach both rotational and translational movement of the substrate.  However, in view of the teachings of Henry et al., it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have included both rotational and translational movement, since Henry et al. teach that either movement can be performed for purposes of efficiently cleaning the substrate surface.  Alternatively, the prior art of Rose et al. et al. is relied upon to teach rotational and/or translational movement of the substrate for purposes of performing the same function of effectively removing contaminants from the substrate surface.  It would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have included both rotational and translational movement, as taught by Rose et al., for purposes of performing the same function of effectively removing contaminants from the substrate surface.  
	Re claim 1, in reference to the limitations of lateral movement of the gas clusters, the examiner argues that the flow and interaction of gas clusters onto the substrate surface would result in the gas clusters being directed in all directions, including lateral movement.  Alternatively, applicant is directed to Fig. 1 of Yin et al.  In reference to the energy of the gas clusters, the limitations are met as the gas clusters inherently have energy as a result of being sprayed from the nozzle. 
	Re claims 1 and 9, applicant has amended the claims to include a first treatment and a second treatment, which reads broadly on repetitively cleaning the substrate surface using the cryogenic gas clusters.  The examiner argues that the above limitations are neither novel nor unobvious as it would have been well within the level of the skilled artisan to repetitively treat the substrate with the cryogenic gas clusters until the desired level of cleanliness has been achieved. Additionally, claim 15 of Henry et al. teach the nozzles for repetitively cleaning.  Furthermore, Yin et al. also teach analyzing the particle map, and repetitively cleaning the wafer surface. In summary, the examiner maintains the position that repetitively cleaning, is conventional in the art, as further evidenced by Henry et al. and/or Yin et al. Furthermore, applicant’s claim language reads on a single cleaning step as previously discussed as a first treatment stage can correspond to a first treatment area on the substrate followed by a second treatment stage, which corresponds to a second treatment area on the substrate as the substrate is rotating.  In summary the first and second treatment stages can also be interpreted as a single cleaning process since the processing parameters of the temperature and pressure are the same and since the claim recites “continuing the supply of the fluid mixture after the first treatment stage”, which are suggestive of a single cleaning process. 
	Re claim 1, Henry et al., as evidenced by Wikipedia, and further in view of Yin et al. fail to teach the size of the objects.  The examiner argues that the first treatment stage, while removing larger objects having a size larger than 100nm, does not limit the removal of smaller particles.  Similarly the second treatment stage, while removing smaller particles having a size of less than 100nm, does not limit the removal of larger particles.  Applicant’s claim 1 is directed to the removal of particles having various sizes by repeatedly treating with the gas cluster under the same processing conditions, with an increased flow rate. Applicant’s limitations directed to size is not given much patentable weight as applicant is amending to differentiate smaller objects from than of larger objects. While the prior art does not specifically recite the size of the particles, the skilled artisan would reasonably expect particles of various sizes to be present on the substrate surface, as taught by Yin et al.  Furthermore, as previously discussed, Yin et al. teach increasing the flow rate to remove smaller particles as compared to larger particles.
Re claim 5, Henry et al., as evidenced by Wikipedia, and further in view of Yin et al. do not specifically teach the specified fluid flow rate.  However, Yin et al. teach adjusting the processing parameters of the fluid stream depending upon the data mapping of the particle, and absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the velocity of the fluid stream to achieve the desired level of cleaning, the velocity being dependent on such factors as temperature and pressure of the fluid stream as well as the size and location of the contaminant present on the substrate surface. 
Re claim 6, refer to col. 3, lines 55-60, col. 6, lines 50-60 of Yin et al.  Re claims 7-8 and 14, refer to paragraph 60-62 of Henry et al. and col. 2, lines 35-40 of Yin et al. 
Re claim 9, the limitations are similar to that of claim 1 with the exception of temperature and the distance between the substrate and the nozzle.  In reference to the temperature, applicant is directed to paragraph 62 of Henry et al.  In reference to the distance, refer to paragraph 65 of Henry which teaches applicant’s claimed range.  Furthermore, col. 6, lines 50-60 teaches moving the substrate or the nozzle to the desired position for cleaning.
  	Re claim 9, Henry et al., as evidenced by Wikipedia, and in view of Yin et al. teach the invention substantially as claimed with the exception of the second flow rate being greater than the first flow rate by at least 10 percent.  The examiner takes the position that since Henry et al. teach varying the flow rate with a plurality of nozzles and Yin et al. teach adjusting the velocity,  in the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the velocity of the fluid stream to achieve the desired level of cleaning, the velocity being dependent on such factors as temperature and pressure of the fluid stream as well as the size and location of the contaminant present on the substrate surface. 
 	  Re claim 10, refer to paragraph 62 of Henry et al.  Re claim 12, refer to paragraph 40 of Henry et al. Re claim 15, refer to the teachings of Yin et al., as recited previously.  Specifically, various parameters can be adjusted and controlled, including the output diameter of the nozzle, the angle, the velocity and pressure of the stream, the distance between the substrate and the nozzle, as well as the pulsating action of the stream (col. 3, lines 50-65, col.6, lines 50-60).    Re claim 17, the limitations are met by Yin et al. because cleaning is performed based on the location of the contaminant particles, and therefore, the distance between the substrate and the nozzle is changed for each contaminant being removed since the location of the contaminant particles vary on the substrate surface, as illustrated in Fig. 2 of Yin et al.  Re claim 18, refer to col. 3, lines 60-65 of Yin et al. Re claims 19-21, refer to the teachings of Henry et al. as Henry et al. teach a plurality of nozzles comprising an aerosol which can include liquid carbon dioxide, argon, or nitrogen (paragraph 60) or an argon/nitrogen mixture (paragraph 62).   Re claims 22 and 23, Henry et al. in Wikipedia and Yin et al. and further in view of Rose et al.  teach the invention substantially as claimed with the exception of the specific rotational and translational speed as well as varying the distance between the nozzle and the substrate. It would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to vary the rotational velocity, distance between the substrate and nozzle, and the linear speed of the substrate relative to the nozzle such that the entire surface of the substrate is cleaned in an efficient manner.  The examiner argues that varying processing parameters to achieve the desired level of cleaning would be well within the level of the skilled artisan and there would be motivation to do in order to effectively remove contaminants from the substrate surface.

Response to Arguments
The rejection of the claims, under 112, first paragraph is withdrawn in view arguments presented by applicant.  The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above.
Applicant continues to argue that the prior art fails to teach gas cluster treatments.  It is noted that applicant’s own specification does not define the term “gas clusters”.  A “gas cluster” broadly reads on an aggregate of gas atoms/molecules.  Applicant’s own specification teaches two embodiments, the formation of aerosols and gas clusters.  However, the claimed processing conditions (i.e. temperature, pressure) are the same for the formation of gas clusters and aerosols.  Applicant’s specification has not provided any criticality  with respect to the formation of gas clusters, as the specification teaches that both gas clusters and aerosols are used to remove particles. 
 Applicant continues to argue that Henry et al., as evidenced by Wikipedia and Yin et al. fail to teach gas cluster cleaning.  Applicant argues that although the feed in Henry includes a gas phase, there is nothing to suggest that the feed can be used to emit gas cluster sprays to clean large areas. Applicant’s arguments are unpersuasive as Henry et al. teach aerosol cleaning, wherein the aerosol is produced from the claimed gases (paragraph 63).  Additionally, an aerosol, by definition is a suspension of fine solid or liquid particles in a gas and while applicant is claiming “gas clusters”, applicant’s claim does not exclude the addition of other ingredients including liquid or solid particles. Applicant’s claim is open ended to include gas in combination with solid or liquid particles. Furthermore, the region between the aerosol particles read on gas clusters, and therefore, the  formation of an aerosol particles includes the formation of gas clusters present within the aerosol particles.   Henry et al. specifically that the aerosol formed include solid carbon dioxide or argon particles in a nitrogen carrier gas. How are argon particles in a nitrogen gas, not considered as a “gas cluster”?  Additionally, solid CO2 particles ejected with a nitrogen gas are also considered as “gas clusters” because the solid CO2 particles include pockets/regions with nitrogen gas carrier. Applicant has not clearly claimed what is meant by “large area”. 
The examiner additionally argues that since Henry et al. teach the claimed processing conditions, such as temperature and pressure, the skilled artisan would reasonably expect the formation of gas clusters, absent a showing of criticality and/or unexpected results.  While the prior art does not specifically recite the term “ gas cluster”, the examiner argues that the skilled artisan would reasonably expect the formation of gas clusters since the processing conditions are taught by the reference. Additionally, applicant has not provided convincing arguments as to why the solid aerosol particles would not read on applicant’s gas clusters if the process parameters are met by the prior art. With the exception of the processing conditions, which are taught by the prior art, as discussed previously, applicant’s specification, has not defined gas clusters to exclude other ingredients/components. Therefore “solid aerosol particles comprising a gas” read on applicant’s claimed language of “gas cluster” because the solid aerosol particles include pockets/regions of nitrogen gas as a carrier gas to form an aerosol. 
Applicant continues to argue that the prior art fails to teach removing particles from large areas without reduced damage.  Applicant’s arguments are unpersuasive as it is not commensurate in scope with the instantly claimed invention.  Applicant’s claim language is directed to an increase in the velocity/flow rate to remove smaller particles, the limitations of which are taught by Yin et al., for the reasons recited previously. 
Applicant argues that the targeted particle approach by Yin is not practical to remove thousands of particles as compared to cleaning large areas of the wafer surface.  Applicant argues that the prior art of Henry in view of Yin fails to teach removing both small and large contaminant from large areas with reduced risk/damage.  Applicant’s arguments are unpersuasive as it is not commensurate in scope with the instantly claimed invention.  Applicant has not defined/claimed the surface area of the substrate and therefore, multi-phase cleaning, as taught by Yin et al. reads on applicant’s claim language.  Additionally, removing any particle and multi-phase cleaning, reads on applicant’s limitations directed to “removing “a first portion” of the plurality of objects. Multiple cleaning of the surface area, to remove contaminants, as taught by Henry et al. in view of Yin read on cleaning “large areas”, as applicant fails to define the area being cleaned and both references are directed to removing contaminants from the entire surface area of the wafer.   Applicant continues to argues that Yin targets particles and not areas of particles.  Applicant’s arguments are not persuasive as it is not commensurate in scope with the instantly claimed invention.  What does applicant consider as “areas of particles”? The examiner also argues that cleaning an area of the wafer is neither novel nor unobvious and is not considered patentable subject matter as it well known and obvious to the skilled artisan to clean one or both surfaces in the semiconductor arts until the desired level of cleanliness has been achieved. 
In summary, applicant argues the following:
The prior art fails to the teach the first and second gas cluster treatment. 
The examiner argues that the above limitations are neither novel nor unobvious as it would have been well within the level of the skilled artisan to repetitively treat the substrate with the cryogenic gas clusters until the desired level of cleanliness has been achieved. Additionally, claim 15 of Henry et al. teach the nozzles for repetitively cleaning.  Furthermore, Yin et al. also teach analyzing the particle map, and repetitively cleaning the wafer surface. In summary, the examiner maintains the position that repetitively cleaning, is conventional in the art, as further evidenced by Henry et al. and/or Yin et al. Furthermore, applicant’s claim language reads on a single cleaning step as previously discussed as a first treatment stage can correspond to a first treatment area on the substrate followed by a second treatment stage, which corresponds to a second treatment area on the substrate as the substrate is rotating.  In summary the first and second treatment stages can also be interpreted as a single cleaning process since the processing parameters of the temperature and pressure are the same and since the claim recites “continuing the supply of the fluid mixture after the first treatment stage”, which are suggestive of a single cleaning process. 
The prior art fails to teach less than 1 weight percent liquid, the gap spacing of 2-50mm, and a 
chamber pressure of 35 Torr or less.
Applicant’s arguments are unpersuasive for the reasons above. The limitations of less than 1 volume percent or less than 1 weight percent of a liquid phase, reads broadly as the first fluid being gaseous, and therefore, the limitations are met since Henry et al. teach supplying a pressurized gas. In reference of the gap distance in the range of 2-100mm from the substrate, refer to paragraph 65 of Henry et al. which teaches 0.1mm to several inches above the surface.  The examiner argues that “several inches” reads on at least two inches, which is equivalent to 50.8mm, within applicant’s claimed range.    In reference to the pressure of 35 Torr or less, Henry et al. teach the system operating under vacuum conditions.  It is well known in the art that vacuum conditions are within the range of 0-less than 760 torr, as evidenced on page 5 by Wikipedia. 
Lateral flows of gas cluster to remove particles through areas of sprays. 
The examiner argues that the flow and interaction of gas clusters onto the substrate surface would
 result in the gas clusters being directed in all directions, including lateral movement.    
Removal of large and small particles.
The prior art of Yin et al. teach increasing the flow rate to remove smaller particles.  Additionally, it’s
 well known in the semiconductor arts to remove all particles (small and large) from the wafer surface.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc